Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 9:
“Claim 1 recites the features of obtaining the normal status information showing normal operation status, obtaining the current status information showing current status, identifying whether the second display apparatus or the third display apparatus is in an abnormal operation status by comparing the current status information with the normal status information, and based on identifying that the second display apparatus is in the abnormal operation status, controlling to display the screen showing the abnormal operation status of the second display apparatus…
…Tseng discloses the configuration that a processing module respectively receives sensing results from a plurality of color sensors of a plurality of display devices, and transmits adjusting values of a light module corresponding to the sensing result to each of the plurality of display devices. However, Tseng merely identifies the adjusting value of the light module corresponding to the sensing result by the color sensor, unlikely to the claimed invention. Tseng does not teach the features of identifying whether the display device is in the abnormal operation status by comparing the current status information with the normal status information, and displaying the screen showing 
Accordingly, Applicant submits that claim 1 is patentable because Sun and Tseng do not teach or suggest all the claimed features.”
Examiner contends that Tseng shows the newly added claim features since calibrating color levels of each display can be interpreted as a process of differentiating a normal status from an abnormal status (see below). Therefore, the arguments are rendered unpersuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. No. 2019/0206309 A1) in view of Tseng (US Pub. No. 2013/0057592 A1).
As to claims 1 and 9, Sun shows a display system and associated methodology (Fig. 1 and para. 44) with a plurality of display apparatuses including a first display apparatus, a second display apparatus and a third display apparatus (para. 49), the first display apparatus comprising: a display (Fig. 1 and para. 44); a signal input/output unit configured to receive an image signal from a display apparatus and transmit the received image signal to a display apparatus (Figs. 3 and 4 and paras. 52 and 53); a 
Sun does not show that the system includes a signal input/output unit configured to receive an image signal from one of the second display apparatus and the third display apparatus and transmit the received image signal to the other of the second display apparatus and the third display apparatus; or that the system obtains normal status information showing normal operation statuses of the second display apparatus and the third display apparatus, and obtains current status information showing current statuses of the second display apparatus and the third display apparatus, identifies whether the second display apparatus or the third display apparatus is in an abnormal operation status by comparing the current status information with the normal status information, and based on identifying that the second display apparatus is in the abnormal operation status, controls to display a screen showing the abnormal operation status of the second display apparatus.
Tseng shows that a display system (Fig. 1 and para. 23) includes a signal input/output unit 23 configured to receive an image signal from one of several other display apparatus and transmit the received image signal to the other display apparatus (i.e. brightness, color energy, etc., Figs. 1B and 1C and paras. 23 – 30); and that that the system obtains normal status information (i.e. brightness, color energy, etc.) showing normal operation statuses of other display apparatuses (Figs. 1B and 1C and paras. 23 – 30), and obtains current status information showing current statuses of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
As to claims 2 and 10, Tseng shows that the processor is configured to receive the normal status information from other display apparatuses, and store (inherently performed by any electronic processing device) the normal status information corresponding to each of the plurality of other display apparatuses (Figs. 1A – 1D and paras. 23 – 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
As to claims 3 and 11, Tseng shows that the processor is configured to transmit the normal status information to other display apparatuses among the plurality of display apparatuses through the signal input/output unit, so that the other display apparatuses can store the normal status information (Figs. 1A – 1D and paras. 23 – 31).

As to claims 4 and 12, Tseng shows that the processor is configured to set a plurality of points, at which the image signal is transmitted and received, in each of the plurality of display apparatuses , and check operation status at the set points to generate the normal status information (Figs. 1A – 1D and paras. 23 – 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
As to claims 5 and 13, Tseng shows that the point are set with respect to the signal input/output unit and the processor (Figs. 1A – 1D and paras. 23 – 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
As to claims 6 and 14, Tseng shows that the image signal comprises a signal of content comprising a plurality of image frames (i.e. images), and the processor is configured to identify that the other display apparatus is in the abnormal operation status, based on change between the plurality of image frames exceeding a first threshold (i.e. displaying a non-prescribed color characteristics, for example (Figs. 1A – 1D and paras. 23 – 31).

As to claims 7 and 15, Tseng shows that the processor is configured to identify that the other apparatus is in the abnormal operation status, based on a variation noise intensity of the image signal exceeding a threshold (i.e. displaying a non-prescribed color characteristics, for example (Figs. 1A – 1D and paras. 23 – 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
As to claim 8, Tseng shows that the processor is configured to output result information to be displayed on the display (Figs. 1A – 1D and paras. 23 – 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sun with those of Tseng because designing the system in this way allows the device to provide low-cost color accuracy (para. 39).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CARL ADAMS/Examiner, Art Unit 2627